                   Case 1:19-cv-05841-VEC Document 43
                                                   42 Filed 06/26/20 Page 1 of 1




                                                                                               USDC SDNY
        Erik M. Bashian, Esq.                                                                  DOCUMENT
        T: (516) 279-1554                                                                      ELECTRONICALLY FILED
        F: (516) 213-0339
        eb@bashpaplaw.com                                                                      DOC #:
                                                                                               DATE FILED: 06/26/2020
        *Admitted to Practice in New York and New Jersey
                                                                                          VIA CM/ECF



                                                                                  June 26, 2020

        United States District Valerie Caproni

                                                                   MEMO ENDORSED
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                Re:       Deleston v. East of Harlem Limited Liability Company et al.,
                          Case No.: 1:19-cv-5841-VEC

        Dear District Judge Caproni:

                 This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
        above-referenced action. As previously reported the above referenced action has been settled.
        Currently, Plaintiff is waiting to receive the original executed settlement agreement from the
        defendants whose counsel has indicated is in transit. Our office is currently closed in light of the
        Covid-19 pandemic and upon our receipt of the signed documents at our office, the parties intend to
        file a Stipulation of Dismissal. Respectfully, we are requesting together with counsel for the
        defendants an extension of time to file an application to reopen this action for fourteen (14) days so
        that all parties and their counsel can receive the fully executed settlement agreement.

                We thank the Court for your time and consideration in this matter.

The Court credits counsel's representation that                          Respectfully submitted,
the agreement has been signed and is in transit.
Accordingly, the Court will not hold the case open                       BASHIAN & PAPANTONIOU, P.C.
for Plaintiff's counsel to check his mail.
                                                                         /s/ Erik M. Bashian
Application DENIED.
                                                                         ________________________
                                                                         Erik M. Bashian, Esq.
SO ORDERED.                     Date: 06/26/2020



                                                                         cc:      Ambrose Wotorson, Esq. (via CM/ECF)
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE

           500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
